Title: To Thomas Jefferson from John W. Pratt, 6 March 1801
From: Pratt, John W.
To: Jefferson, Thomas



Sir
City of Washington March 6th. 1801

Should the office of Marshall for the District of Columbia become Vacant I beg leave to tender to you my services and to Solicit from you the appointment. Unknown to You my Self I have Sought for the Recommendation of those Whose Characters have been Respected. I have the Honour to inclose you letters from Mr. Duvall one of our Supreme Judges Mr. Duckett one of the Judges of our County Court Mr. Sprigg & Mr. Bowie two Gentlemen of Respectability and Mr. Mason & Mr. Sprigg two Lawyers of emenance at our Bar. Should I be deemed worthy of the appointment no exertions on my part Shall be wanting to discharge the duties of the Office with integrity and fidelity.—
I have the Honour to be Sir With Respect Your Obet. Servt.

John W Pratt

